United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF THE INTERIOR,
BADLANDS NATIONAL PARK, Interior, SD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1012
Issued: January 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal from an August 27, 2009 merit decision
of the Office of Workers’ Compensation Programs reducing his compensation benefits.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on its
determination that his actual earnings as a seasonal visitor use assistant fairly and reasonably
represented his wage-earning capacity.
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of the Office’s decision. See 20 C.F.R. § 501.3(f)(2). As the Office’s
decision was issued August 27, 2009, the 180-day computation begins on August 28, 2009. Since using March 1,
2010, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date
of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is February 23, 2010,
which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

FACTUAL HISTORY
On August 28, 2007 appellant, then a 47-year-old temporary seasonal maintenance
mechanic, filed a claim for an injury to his lower back occurring on August 24, 2007 in the
performance of duty. The Office accepted a lumbar sprain. Appellant received continuation of
pay until October 13, 2007, when his temporary, seasonal position ended. The Office paid him
compensation for total disability beginning October 14, 2007.
On May 12, 2008 Dr. Steve J. Wisniewski, an attending Board-certified internist, found
that appellant could work four hours a day with no lifting over 40 pounds and no repetitive
bending, twisting or stooping. On June 17, 2008 Dr. William V. Watson, a Board-certified
orthopedic surgeon and Office referral physician, listed work restrictions including no lifting
over 15 pounds and walking and standing up to one hour.
The Office determined that a conflict in medical opinion arose regarding the extent of
appellant’s work restrictions and referred him to Dr. Allan R. Wilson, a Board-certified
orthopedic surgeon, for an impartial medical examination. Dr. Wilson diagnosed progressive
multilevel degenerative disc disease aggravated by the August 24, 2007 employment injury. In a
work-restriction evaluation, he provided limitations of lifting up to 20 pounds for four hours a
day and pushing or pulling up to 50 pounds for one hour a day.
On November 7, 2008 the Office accepted permanent aggravation of lumbar degenerative
disc disease. It referred appellant for vocational rehabilitation. The rehabilitation counselor
searched for a position for him with the employing establishment.
On June 3, 2009 the employing establishment offered appellant the position of temporary,
seasonal visitor use assistant with the employing establishment. The position required lifting
under 20 pounds for four hours and pushing and pulling less than 50 pounds for one hour a day.
Appellant accepted the job offer and returned to work on June 22, 2009.
By decision dated August 27, 2009, the Office reduced appellant’s compensation based
on its finding that his actual earning as a temporary, seasonal visitor use assistant effective
June 22, 2009 fairly and reasonably represented his wage-earning capacity. It determined his
loss of wage-earning capacity by applying the formula developed in the Albert C. Shadrick
decision.2
On appeal, appellant noted that Dr. Wilson did not address his ability to stand and bend.
He tried to contact Dr. Wilson about the lack of restrictions in his report and found out that he
had died. The Office informed appellant that it would terminate his compensation if he refused
the position. Appellant asserted that he would not have enough money to support himself and
his family after the reduction. He had to take Neurontin while working which caused side
effects, including suicidal thoughts. Appellant was depressed due to his condition. Prior to his
employment injury, appellant worked as a carpenter off season to add to his income.

2

Albert C. Shadrick, 5 ECAB 376 (1953) codified at 20 C.F.R. § 10.403.

2

LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act3 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent her wageearning capacity.4 Generally, wages actually earned are the best measure of a wage-earning
capacity and in the absence of showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such a measure.5 The formula
for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,6 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.7
The Office’s procedure manual provides guidelines for determining wage-earning
capacity based on actual earnings:
“a. Factors considered. To determine whether the claimant’s work fairly and
reasonably represented his or her WEC [wage-earning capacity] the CE [claims
examiner] should consider whether the kind of appointment and tour of duty (see
FECA PM 2.900.3) are at least equivalent to those of the job held on the date of
injury. Unless they are, the CE may not consider the work suitable.
“For instance, reemployment of a temporary or casual worker in another
temporary or casual (USPS) position is proper, as long as it will last at least 90
days and reemployment of a term or transitional (USPS) worker in another term
or transitional (USPS) worker is likewise acceptable.
However, the
reemployment may not be considered suitable when:
(1) The job is part-time (unless the claimant was a part-time
worker at the time of injury or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is
available;
(3) The job is temporary where the claimant’s previous job was
permanent.”8
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8115(a); J.S., 58 ECAB 280 (2007); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 198 (2005).

6

Albert C. Shadrick, supra note 2.

7

20 C.F.R. § 10.403(c).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997).

3

ANALYSIS
The Office accepted that appellant sustained lumbar sprain and a permanent aggravation
of degenerative disc disease due to an August 24, 2007 employment injury. It determined that a
conflict arose between Dr. Wisniewsky, his attending physician and Dr. Watson, who provided a
second opinion examination, on the extent of his work restrictions. The Office referred appellant
to Dr. Wilson for resolution of the conflict. On October 14, 2008 Dr. Wilson diagnosed
progressive multilevel degenerative disc disease aggravated by the August 24, 2007 employment
injury. He found that appellant could lift up to 20 pounds for four hours a day and pushing or
pulling up to 50 pounds for one hour a day.
The employing establishment offered appellant the position of temporary, seasonal visitor
use assistant within the restrictions found by Dr. Wilson. He accepted the position and returned
to work on June 22, 2009. As appellant was in a temporary position at the time of his injury, the
Office may use actual wages in a temporary position to determine his wage-earning capacity.9
However, the position must be available for at least 90 days in order to be appropriate.10 There is
no evidence of record to establish the duration of appellant’s temporary, seasonal position.
Consequently, the Office erred in finding that his wages in his position of temporary, seasonal
visitor use assistant fairly and reasonably represent his wage-earning capacity.11
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation based on
its determination that his actual earnings as a visitor use assistant fairly and reasonably
represented his wage-earning capacity.

9

Id.; see also A.P., 58 ECAB 198 (2006).

10

Id.

11

In view of the Board’s disposition of the merits, it will not address appellant’s arguments on appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 6, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

